Exhibit 10.4

 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AS SET FORTH IN SECTIONS 5.3 AND 5.4 BELOW, MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED
UNDER SAID ACT AND LAWS OR, IN THE OPINION OF LEGAL COUNSEL, IN FORM AND
SUBSTANCE SATISFACTORY TO THE COMPANY, SUCH OFFER, SALE, PLEDGE OR OTHER
TRANSFER IS EXEMPT FROM SUCH REGISTRATION.

 

WARRANT TO PURCHASE STOCK

 

Company:

 

Radius Health, Inc., a Delaware corporation

Number of Shares:

 

5,129

Type/Series of Stock:

 

Series B-2 Convertible Preferred Stock, par value $0.0001 per share

Warrant Price:

 

$61.42 per share

Issue Date:

 

May 30, 2014

Expiration Date:

 

May 30, 2019 (See also Section 5.1(b))

Credit Facility:

 

This Warrant to Purchase Stock (“Warrant”) is issued in connection with that
certain Loan and Security Agreement, dated as of May 30, 2014, by and among
Solar Capital Ltd., Oxford Finance LLC and the Company (the “Loan Agreement”).

 

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, Solar Capital
Ltd., a Maryland corporation with an office located at 500 Park Avenue, 3rd
Floor, New York, NY 10022 (together with any successor or permitted assignee or
transferee of this Warrant or of any shares issued upon exercise hereof,
“Holder”), is entitled to purchase the number of fully paid and non-assessable
shares (the “Shares”) of the above-stated Type/Series of Stock (the “Class”) of
the above-named company (the “Company”) at the above-stated Warrant Price, all
as set forth above and as adjusted pursuant to Section 2 of this Warrant,
subject to the provisions and upon the terms and conditions set forth in this
Warrant.

 

SECTION 1. EXERCISE.

 

1.1                               Method of Exercise.  Holder may at any time
and from time to time prior to the Expiration Date exercise this Warrant, in
whole or in part, by delivering to the Company the original of this Warrant
together with (i) a duly executed Notice of Exercise in substantially the form
attached hereto as Appendix 1, (ii) unless the Stockholders’ Agreement, as
defined below, has been terminated or is no longer in effect at the time of
exercise, an Instrument of Adherence duly executed by the Holder in
substantially the form attached hereto as Appendix 2 (with such changes to
Appendix 2 to maintain compliance with the then current Stockholders’ Agreement,
as defined below, the “Instrument of Adherence”) and (iii) unless Holder is
exercising this Warrant pursuant to a cashless exercise set forth in
Section 1.2, a check, wire transfer of same-day funds (to an account designated
by the Company), or other form of payment acceptable to the Company for the
aggregate Warrant Price for the Shares being purchased.  It is hereby agreed by
the Company and the Holder that (x) the Instrument of Adherence shall add the
Holder as a party to the Fourth Amended and Restated Stockholders’ Agreement,
dated February 14, 2014 (as amended and in effect from time to time, the
“Stockholders’ Agreement”), among the Company and the other parties named
therein, as a Stockholder and a Holder under the terms of the Stockholders’
Agreement, (y) the Company’s signature below hereby constitutes the Company’s
written acceptance of such Instrument of Adherence (pursuant to Section 17 of
the Stockholders’ Agreement, or

 

--------------------------------------------------------------------------------


 

such similar section of the Stockholders’ Agreement as in effect at the time of
exercise of the Warrant) effective upon receipt thereof by the Company in
connection with the Company’s receipt of a duly executed Notice of Exercise, and
(z) the Holder shall be considered to be a Stockholder and Holder under the
Stockholders’ Agreement effective as of the receipt by the Company of the Notice
of Exercise and, unless Holder is exercising this Warrant pursuant to a cashless
exercise set forth in Section 1.2, a check, wire transfer of same-day funds (to
an account designated by the Company), or other form of payment acceptable to
the Company for the aggregate Warrant Price for the Shares being purchased.

 

1.2                               Cashless Exercise.  On any exercise of this
Warrant, in lieu of payment of the aggregate Warrant Price in the manner as
specified in Section 1.1 above, but otherwise in accordance with the
requirements of Section 1.1, Holder may elect to receive Shares equal to the
value of this Warrant, or portion hereof as to which this Warrant is being
exercised.  Thereupon, the Company shall issue to the Holder such number of
fully paid and non-assessable Shares as are computed using the following
formula:

 

X = Y(A-B)/A

 

where:

 

X =                             the number of Shares to be issued to the Holder;

 

Y =                             the number of Shares with respect to which this
Warrant is being exercised (inclusive of the Shares surrendered to the Company
in payment of the aggregate Warrant Price);

 

A =                             the Fair Market Value (as determined pursuant to
Section 1.3 below) of one Share; and

 

B =                             the Warrant Price.

 

1.3                               Fair Market Value.  If the Company’s common
stock is then traded or quoted on a nationally recognized securities exchange,
inter-dealer quotation system or over-the-counter market (a “Trading Market”)
and the Class is common stock, the fair market value of a Share shall be the
closing price or last sale price of a share of common stock reported for the
Business Day immediately before the date on which Holder delivers this Warrant
together with its Notice of Exercise to the Company.  If the Company’s common
stock is then traded in a Trading Market and the Class is a series of the
Company’s convertible preferred stock, the fair market value of a Share shall be
the closing price or last sale price of a share of the Company’s common stock
reported for the Business Day immediately before the date on which Holder
delivers this Warrant together with its Notice of Exercise to the Company
multiplied by the number of shares of the Company’s common stock into which a
Share is then convertible.  If the Company’s common stock is not traded in a
Trading Market, the Board of Directors of the Company shall determine the fair
market value of a Share in its reasonable good faith judgment.

 

1.4                               Delivery of Certificate and New Warrant. 
Promptly after Holder exercises this Warrant in the manner set forth in
Section 1.1 or 1.2 above, the Company shall deliver to Holder a certificate
representing the Shares issued to Holder upon such exercise and, if this Warrant
has not been fully exercised and has not expired, a new warrant of like tenor
representing the Shares not so acquired.

 

1.5                               Replacement of Warrant.  On receipt of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant and, in the case of loss, theft or

 

2

--------------------------------------------------------------------------------


 

destruction, on delivery of an indemnity agreement reasonably satisfactory in
form, substance and amount to the Company or, in the case of mutilation, on
surrender of this Warrant to the Company for cancellation, the Company shall,
within a reasonable time, execute and deliver to Holder, in lieu of this
Warrant, a new warrant of like tenor and amount.

 

1.6                               Treatment of Warrant Upon Acquisition of
Company.

 

(a)                                 Acquisition.  For the purpose of this
Warrant, “Acquisition” means any transaction or series of related transactions
involving: (i) the sale, lease, exclusive license, or other disposition of all
or substantially all of the assets of the Company (ii) any merger or
consolidation of the Company into or with another person or entity (other than a
merger or consolidation effected exclusively to change the Company’s domicile),
or any other corporate reorganization, in which the stockholders of the Company
in their capacity as such immediately prior to such merger, consolidation or
reorganization, own shares representing less than a majority of the Company’s
(or the surviving or successor entity’s) outstanding voting power immediately
after such merger, consolidation or reorganization; or (iii) any sale or other
transfer by the stockholders of the Company of shares representing at least a
majority of the Company’s then-total outstanding combined voting power.

 

(b)                                 Treatment of Warrant at Acquisition.  In the
event of an Acquisition in which the consideration to be received by the
Company’s stockholders consists solely of cash, solely of Marketable Securities
or a combination of cash and Marketable Securities (as defined below) (a
“Cash/Public Acquisition”), either (i) Holder shall exercise this Warrant
pursuant to Section 1.1 and/or 1.2 and such exercise will be deemed effective
immediately prior to and contingent upon the consummation of such Acquisition or
(ii) if Holder elects not to exercise the Warrant, except as set forth under
Section 1.6(c) below, this Warrant will expire immediately prior to the
consummation of such Acquisition.

 

(c)                                  The Company shall provide Holder with
written notice of its request relating to the Cash/Public Acquisition (together
with such reasonable information as Holder may reasonably require regarding the
treatment of this Warrant in connection with such contemplated Cash/Public
Acquisition giving rise to such notice), which is to be delivered to Holder not
less than seven (7) Business Days prior to the closing of the proposed
Cash/Public Acquisition.  Notwithstanding the foregoing, if, immediately prior
to the Cash/Public Acquisition, the fair market value of one Share (or other
security issuable upon the exercise hereof) as determined in accordance with
Section 1.3 above would be greater than the Warrant Price in effect on such
date, then this Warrant shall automatically be deemed on and as of such date to
be exercised pursuant to Section 1.2 above (without any pre-condition under
Section 1.1 above or otherwise, including, without limitation, any delivery by
the Holder of an Instrument of Adherence, which, in such instance, if an
Instrument of Adherence would otherwise have been required to have been
delivered in connection with an election to exercise pursuant to Section 1.1
above, the Holder shall be deemed to have delivered to the Company and to
accordingly have become a party to the Stockholders’ Agreement as a Stockholder
and a Holder thereunder effective immediately upon the effectiveness of such
automatic exercise of this Warrant) as to all Shares (or such other securities)
for which it shall not previously have been exercised, and the Company shall
promptly notify the Holder of the number of Shares (or such other securities)
issued upon such exercise to the Holder.

 

(d)                                 Upon the closing of any Acquisition other
than a Cash/Public Acquisition defined above, the acquiring, surviving or
successor entity shall assume the obligations of this Warrant, and this Warrant
shall thereafter be exercisable for the same securities and/or other property as
would have been paid for the Shares issuable upon exercise of the unexercised
portion of this Warrant as if such Shares

 

3

--------------------------------------------------------------------------------


 

were outstanding on and as of the closing of such Acquisition, subject to
further adjustment from time to time in accordance with the provisions of this
Warrant.

 

(e)                                  As used in this Warrant, “Marketable
Securities” means securities meeting all of the following requirements: (i) the
issuer thereof is then subject to the reporting requirements of Section 13 or
Section 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and is then current in its filing of all required reports and other
information under the Act and the Exchange Act; (ii) the class and series of
shares or other security of the issuer that would be received by Holder in
connection with the Acquisition were Holder to exercise this Warrant on or prior
to the closing thereof is then traded in Trading Market, and (iii) following the
closing of such Acquisition, Holder would not be restricted from publicly
re-selling all of the issuer’s shares and/or other securities that would be
received by Holder in such Acquisition were Holder to exercise or convert this
Warrant in full on or prior to the closing of such Acquisition, except to the
extent that any such restriction (x) arises solely under federal or state
securities laws, rules or regulations, and (y) does not extend beyond six
(6) months from the closing of such Acquisition..

 

SECTION 2. ADJUSTMENTS TO THE SHARES AND WARRANT PRICE.

 

2.1                               Stock Dividends, Splits, Etc.  If the Company
declares or pays a dividend or distribution on the outstanding shares of the
Class payable in common stock or other securities or property (other than cash),
then upon exercise of this Warrant, for each Share acquired, Holder shall
receive, without additional cost to Holder, the total number and kind of
securities and property which Holder would have received had Holder owned the
Shares of record as of the date the dividend or distribution occurred.  If the
Company subdivides the outstanding shares of the Class by reclassification or
otherwise into a greater number of shares, the number of Shares purchasable
hereunder shall be proportionately increased and the Warrant Price shall be
proportionately decreased.  If the outstanding shares of the Class are combined
or consolidated, by reclassification or otherwise, into a lesser number of
shares, the Warrant Price shall be proportionately increased and the number of
Shares shall be proportionately decreased.

 

2.2                               Reclassification, Exchange, Combinations or
Substitution.  Upon any event whereby all of the outstanding shares of the
Class are reclassified, exchanged, combined, substituted, or replaced for, into,
with or by Company securities of a different class and/or series, then from and
after the consummation of such event, this Warrant will be exercisable for the
number, class and series of Company securities that Holder would have received
had the Shares been outstanding on and as of the consummation of such event, and
subject to further adjustment thereafter from time to time in accordance with
the provisions of this Warrant.  The provisions of this Section 2.2 shall
similarly apply to successive reclassifications, exchanges, combinations
substitutions, replacements or other similar events.

 

2.3                               Conversion of Preferred Stock.  If the
Class is a class and series of the Company’s convertible preferred stock, in the
event that all outstanding shares of the Class are converted, automatically or
by action of the holders thereof, into common stock pursuant to the provisions
of the Company’s Certificate of Incorporation, including, without limitation, in
connection with the Company’s initial, underwritten public offering and sale of
its common stock pursuant to an effective registration statement under the Act
(the “IPO”), then from and after the date on which all outstanding shares of the
Class have been so converted, this Warrant shall be exercisable for such number
of shares of common stock into which the Shares would have been converted had
the Shares been outstanding on the date of such conversion, and the Warrant
Price shall equal the Warrant Price in effect as of immediately prior to such
conversion divided by the number of shares of common stock into which one

 

4

--------------------------------------------------------------------------------


 

Share would have been converted, all subject to further adjustment thereafter
from time to time in accordance with the provisions of this Warrant.

 

2.4                               Adjustments for Diluting Issuances.  Without
duplication of any adjustment otherwise provided for in this Section 2, the
number of shares of common stock issuable upon conversion of the Shares shall be
subject to anti-dilution adjustment from time to time in the manner set forth in
the Company’s Articles or Certificate of Incorporation as if the Shares were
issued and outstanding on and as of the date of any such required adjustment.

 

2.5                               No Fractional Share.  No fractional Share
shall be issuable upon exercise of this Warrant and the number of Shares to be
issued shall be rounded down to the nearest whole Share.  If a fractional Share
interest arises upon any exercise of the Warrant, the Company shall eliminate
such fractional Share interest by paying Holder in cash the amount computed by
multiplying the fractional interest by (i) the fair market value (as determined
in accordance with Section 1.3 above) of a full Share, less (ii) the
then-effective Warrant Price.

 

2.6                               Notice/Certificate as to Adjustments.  Upon
each adjustment of the Warrant Price, Class and/or number of Shares, the
Company, at the Company’s expense, shall notify Holder in writing within a
reasonable time setting forth the adjustments to the Warrant Price, Class and/or
number of Shares and facts upon which such adjustment is based.  The Company
shall, upon written request from Holder, furnish Holder with a certificate of
its Chief Financial Officer, including computations of such adjustment and the
Warrant Price, Class and number of Shares in effect upon the date of such
adjustment.

 

SECTION 3. REPRESENTATIONS AND COVENANTS OF THE COMPANY.

 

3.1                               Representations and Warranties.  The Company
represents and warrants to, and agrees with, the Holder as follows:

 

(a)                                 All Shares which may be issued upon the
exercise of this Warrant, and all securities, if any, issuable upon conversion
of the Shares, shall, upon issuance, be duly authorized, validly issued, fully
paid and non-assessable, and free of any liens and encumbrances except for
restrictions on transfer provided for herein or under applicable federal and
state securities laws.  The Company covenants that it shall at all times cause
to be reserved and kept available out of its authorized and unissued capital
stock such number of shares of the Class, common stock and other securities as
will be sufficient to permit the exercise in full of this Warrant and the
conversion of the Shares into common stock or such other securities.

 

(b)                                 The Company’s capitalization table attached
hereto as Schedule 1 is true and complete, in all material respects, as of the
Issue Date.

 

(c)                                  The Company has directed the Holder to
documents that the Company has publicly filed with the Securities and Exchange
Commission via its Electronic Data Gathering, Analysis, and Retrieval system
(“EDGAR”), which include a true, complete and correct copy of the Stockholders’
Agreement as amended and/or restated as of the Issue Date and true, complete and
correct copies of the Company’s certificate of incorporation, as amended and/or
restated as of the Issue Date.  The initial Warrant Price referenced on the
first page of this Warrant is not greater than the price per share, as adjusted
for stock splits, combinations recapitalizations and the like, at which shares
of the Class were last sold and issued prior to the Issue Date hereof in an
arms-length transaction in which at least

 

5

--------------------------------------------------------------------------------


 

$500,000 of such shares were sold. Each share of the Class underlying this
Warrant is convertible into 4.386 shares of Common Stock, par value $0.0001 per
share, of the Company.

 

(d)                                 That upon exercise of this Warrant, the
Holder will be a Stockholder and Holder under the Stockholders’ Agreement, and
shall have the registration rights set forth in Section 5.12 below with respect
to the shares of capital stock of the Company issued to the Holder pursuant to
such exercise.

 

3.2                               Notice of Certain Events.  If the Company
proposes at any time to:

 

(a) declare any dividend or distribution upon the outstanding shares of the
Class or common stock, whether in cash, property, stock, or other securities and
whether or not a regular cash dividend;

 

(b) offer for subscription or sale pro rata to the holders of the outstanding
shares of the Class any additional shares of any class or series of the
Company’s stock (other than pursuant to contractual pre-emptive rights);

 

(c) effect any reclassification, exchange, combination, substitution,
reorganization or recapitalization of the outstanding shares of the Class;

 

(d) effect an Acquisition or to liquidate, dissolve or wind up; or

 

(e) effect an IPO;

 

then, in connection with each such event, the Company shall give Holder:

 

(1) at least seven (7) Business Days prior written notice of the date on which a
record will be taken for such dividend, distribution, or subscription rights
(and specifying the date on which the holders of outstanding shares of the
Class will be entitled thereto) or for determining rights to vote, if any, in
respect of the matters referred to in (a) and (b) above;

 

(2) in the case of the matters referred to in (c) and (d) above at least seven
(7) Business Days prior written notice of the date when the same will take place
(and specifying the date on which the holders of outstanding shares of the
Class will be entitled to exchange their shares for the securities or other
property deliverable upon the occurrence of such event); and

 

(3)with respect to the IPO, at least seven (7) Business Days prior written
notice of the date on which the Company proposes to file its registration
statement in connection therewith unless such registration statement has been
filed prior to the date of issuance of this Warrant, in which case no notice
need be provided by the Company to the Holder pursuant to this Section 3.2.

 

Reference is made to Section 1.6(c) whereby this Warrant will be deemed to be
exercised pursuant to Section 1.2 hereof whether or not the Company gives
written notice to Holder of a Cash/Public Acquisition as required by the terms
hereof.  Company will also provide information requested by Holder that is
reasonably necessary to enable Holder to comply with Holder’s accounting or
reporting requirements.

 

6

--------------------------------------------------------------------------------


 

SECTION 4. REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE HOLDER.

 

The Holder represents and warrants to the Company, and agrees, as applicable, as
follows:

 

4.1                                       Purchase for Own Account.  This
Warrant and the securities to be acquired upon exercise of this Warrant by
Holder are being acquired for investment for Holder’s account, not as a nominee
or agent, and not with a view to the public resale or distribution within the
meaning of the Act.  Holder also represents that it has not been formed for the
specific purpose of acquiring this Warrant or the Shares.

 

4.2                                       Disclosure of Information.  Holder is
aware of the Company’s business affairs and financial condition and has received
or has had full access to all the information it considers necessary or
appropriate to make an informed investment decision with respect to the
acquisition of this Warrant and its underlying securities.  Holder further has
had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the offering of this Warrant and its
underlying securities and to obtain additional information (to the extent the
Company possessed such information or could acquire it without unreasonable
effort or expense) necessary to verify any information furnished to Holder or to
which Holder has access.

 

4.3                                       Investment Experience.  Holder
understands that the purchase of this Warrant and its underlying securities
involves substantial risk.  Holder has experience as an investor in securities
of companies in the development stage and acknowledges that Holder can bear the
economic risk of such Holder’s investment in this Warrant and its underlying
securities and has such knowledge and experience in financial or business
matters that Holder is capable of evaluating the merits and risks of its
investment in this Warrant and its underlying securities and/or has a
preexisting personal or business relationship with the Company and certain of
its officers, directors or controlling persons of a nature and duration that
enables Holder to be aware of the character, business acumen and financial
circumstances of such persons.

 

4.4                                       Accredited Investor Status.  Holder is
an “accredited investor” within the meaning of Regulation D promulgated under
the Act.

 

4.5                                       The Act.  Holder understands that this
Warrant and the Shares issuable upon exercise hereof have not been registered
under the Act in reliance upon a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of the Holder’s
investment intent as expressed herein.  Holder understands that this Warrant and
the Shares issued upon any exercise hereof must be held indefinitely unless
subsequently registered under the Act and qualified under applicable state
securities laws, or unless exemption from such registration and qualification
are otherwise available.  Holder is aware of the provisions of Rule 144
promulgated under the Act.

 

4.7                                       No Voting Rights.  Holder, as a Holder
of this Warrant, will not have any voting rights until the exercise of this
Warrant.

 

7

--------------------------------------------------------------------------------


 

SECTION 5. MISCELLANEOUS.

 

5.1                               Term and Automatic Conversion Upon Expiration.

 

(a)                                 Term. Subject to the provisions of
Section 1.6 above, this Warrant is exercisable in whole or in part at any time
and from time to time on or before 6:00 PM, Pacific time, on the Expiration Date
and shall be void thereafter.

 

(b)                                 Automatic Cashless Exercise upon
Expiration.  In the event that, upon the Expiration Date, the fair market value
of one Share (or other security issuable upon the exercise hereof) as determined
in accordance with Section 1.3 above is greater than the Warrant Price in effect
on such date, then this Warrant shall automatically be deemed on and as of such
date to be exercised pursuant to Section 1.2 above as to all Shares (or such
other securities) for which it shall not previously have been exercised, and the
Company shall, within a reasonable time, deliver a certificate representing the
Shares (or such other securities) issued upon such exercise to Holder. In
addition, upon an automatic exercise pursuant to this Section 5.1(b), if an
Instrument of Adherence would otherwise have been required to have been
delivered in connection with an election to exercise pursuant to Section 1.1
above, the Holder shall be deemed to have delivered such document to the
Company, and shall be deemed to be a party to the Stockholders’ Agreement as a
Stockholder and a Holder thereunder and have all the registration rights set
forth in Section 5.12 below, as of the date of automatic exercise pursuant to
this Section 5.1(b).

 

5.2                               Legends.  The Shares (and the securities
issuable, directly or indirectly, upon conversion of the Shares, if any) shall
be imprinted with a legend in substantially the following form:

 

THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND, EXCEPT AS SET FORTH IN THAT CERTAIN WARRANT TO PURCHASE STOCK ISSUED
BY THE ISSUER TO SOLAR CAPITAL LTD. DATED MAY 30, 2014, MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED UNDER SAID
ACT AND LAWS OR, IN THE OPINION OF LEGAL COUNSEL, IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER, SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER IS EXEMPT
FROM SUCH REGISTRATION.

 

5.3                               Compliance with Securities Laws on Transfer. 
This Warrant and the Shares issuable upon exercise of this Warrant (and the
securities issuable, directly or indirectly, upon conversion of the Shares, if
any) may not be transferred or assigned in whole or in part except in compliance
with applicable federal and state securities laws by the transferor and the
transferee (including, without limitation, the delivery of investment
representation letters and legal opinions reasonably satisfactory to the
Company, as reasonably requested by the Company).  The Company shall not require
Holder to provide an opinion of counsel if the transfer is to any affiliate of
Holder, provided that any such transferee is an “accredited investor” as defined
in Regulation D promulgated under the Act.  Additionally, the Company shall also
not require an opinion of counsel if there is no material question as to the
availability of Rule 144 promulgated under the Act.

 

5.4                               Transfer Procedure.  Subject to the provisions
of Section 5.3 and upon providing the Company with written notice, Holder may
transfer all or part of this Warrant or the Shares issuable upon exercise of
this Warrant (or the securities issuable directly or indirectly, upon conversion
of the Shares, if any) to any transferee, provided, however, in connection with
any such transfer, Holder will give the Company notice of the portion of the
Warrant being transferred with the name, address and taxpayer

 

8

--------------------------------------------------------------------------------


 

identification number of the transferee and Holder will surrender this Warrant
to the Company for reissuance to the transferee(s) (and Holder if applicable);
and provided further, that any subsequent transferee shall agree in writing with
the Company to be bound by all of the terms and conditions of this Warrant. 
Notwithstanding any contrary provision herein, at all times prior to the IPO,
Holder may not, without the Company’s prior written consent, transfer this
Warrant or any portion hereof, or any Shares issued upon any exercise hereof, or
any shares or other securities issued upon any conversion of any Shares issued
upon any exercise hereof to any person or entity who directly competes with the
Company, except in connection with an Acquisition of the Company by such a
direct competitor.

 

5.5                               Notices.  All notices and other communications
hereunder from the Company to the Holder, or vice versa, shall be deemed
delivered and effective (i) when given personally, (ii) on the third (3rd)
Business Day after being mailed by first-class registered or certified mail,
postage prepaid, (iii) upon actual receipt if given by facsimile or electronic
mail and such receipt is confirmed in writing by the recipient, or (iv) on the
first Business Day following delivery to a reliable overnight courier service,
courier fee prepaid, in any case at such address as may have been furnished to
the Company or Holder, as the case may be, in writing by the Company or such
Holder from time to time in accordance with the provisions of this Section 5.5. 
All notices to Holder shall be addressed as follows until the Company receives
notice of a change of address in connection with a transfer or otherwise:

 

Solar Capital Ltd.

Attn:  Anthony Storino

500 Park Avenue, 3rd Floor

New York, NY 10022

Telephone:  (646) 308 - 8730

Facsimile:  (212) 993-1698

Email address:  storino@solarcapltd.com

 

With a copy (which shall not constitute notice) to:

 

Morrison & Foerster LLP

Attn:  Jeff Kayes

425 Market Street, 32nd Floor

San Francisco, CA 94105

Telephone: (415) 268-6975

Facsimile:  (415) 268-7522

Email: jkayes@mofo.com

 

Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:

 

Radius Health, Inc.

Attn: Nick Harvey, Chief Financial Officer

201 Broadway, 6th Floor

Cambridge, MA 02139

Telephone: (617) 444-1834

Facsimile: (617) 551-4701

Email: bnharvey@radiuspharm.com

 

With a copy (which shall not constitute notice) to:

 

9

--------------------------------------------------------------------------------


 

Latham & Watkins

Attn: Haim Zaltzman

505 Montgomery Street

San Francisco, CA 94111

Telephone: (415) 395-8870

Fax: (415) 395-8095

Email: haim.zaltzman@lw.com

 

5.6                               Waiver.  This Warrant and any term hereof may
be changed, waived, discharged or terminated (either generally or in a
particular instance and either retroactively or prospectively) only by an
instrument in writing signed by the party against which enforcement of such
change, waiver, discharge or termination is sought.

 

5.7                               Attorney’s Fees.  In the event of any dispute
between the parties concerning the terms and provisions of this Warrant, the
party prevailing in such dispute shall be entitled to collect from the other
party all costs incurred in such dispute, including reasonable attorneys’ fees.

 

5.8                               Counterparts; Facsimile/Electronic
Signatures.  This Warrant may be executed in counterparts, all of which together
shall constitute one and the same agreement.  Any signature page delivered
electronically or by facsimile shall be binding to the same extent as an
original signature page with regards to any agreement subject to the terms
hereof or any amendment thereto.

 

5.9                               Governing Law.  This Warrant shall be governed
by and construed in accordance with the laws of the State of New York, without
giving effect to its principles regarding conflicts of law.

 

5.10                        Headings.  The headings in this Warrant are for
purposes of reference only and shall not limit or otherwise affect the meaning
of any provision of this Warrant.

 

5.11                        Business Days.  “Business Day” is any day that is
not a Saturday, Sunday or a day on which banks in New York, New York are closed.

 

5.12                        Registration Rights.  The Company hereby agrees that
shares of the Company’s Common Stock issued and issuable upon exercise of this
Warrant (or upon conversion of the shares issuable upon exercise of this
Warrant) shall have, effective as of the date of exercise of this Warrant, all
registration rights pursuant to and as set forth in the Stockholders’ Agreement,
on a pari passu basis with the other parties to such agreement, including,
without limitation, the piggyback and S-3 registration rights set forth in
Sections 3.4(b) and 3.5 of the Stockholders’ Agreement (or such corollary
provision as may be in effect as of the date of exercise of this Warrant).  The
foregoing referenced registration rights will be subject to and governed by the
terms of the Stockholders’ Agreement.  Notwithstanding the Company’s written
acceptance of the Instrument of Adherence by its signature below (pursuant to
the terms of Section 1.1 above and Section 17 of the Stockholders’ Agreement)
upon its delivery by the Holder to the Company in connection with the delivery
of a Notice of Exercise, the Company hereby agrees to deliver a countersigned
Instrument of Adherence to the Holder promptly following receipt of the Holder’s
executed copy, and in any event within two (2) business days thereafter,
provided that the Holder’s rights under the Stockholders’ Agreement shall be
effective as of the date of exercise whether or not the Company returns a
countersigned Instrument of Adherence. In addition, (i) prior to the exercise of
this Warrant, the Company will provide to the Holder all notices required to be
sent to the parties to the Stockholders’ Agreement pursuant to the terms of such
agreement as if the Holder were a Holder and Stockholder under the Stockholders’
Agreement as of and after the Issue Date of this

 

10

--------------------------------------------------------------------------------


 

Warrant, (ii) other than the amendment and restatement of the Stockholders’
Agreement contemplated by that certain Fifth Amended and Restated Stockholders’
Agreement, dated as of April 24, 2014, among the Company and the Stockholders
referenced therein (the “New Stockholders’ Agreement”) (a true and correct copy
of which has been publicly filed by the Company via EDGAR), which is to
automatically become effective immediately prior to the listing of the Common
Stock on a national securities exchange, the Company shall not amend, waive,
terminate or modify the terms of the Stockholders’ Agreement without the prior
written consent of the Holder unless such amendment, waiver, termination or
modification both (a) applies to all Holders and Stockholders under the
Stockholders’ Agreement in the same manner in which it would apply to the Holder
as a party under the Stockholders’ Agreement, assuming, for purposes of this
clause (a), that the Holder had exercised this Warrant and become a party to the
Stockholders’ Agreement pursuant to the Instrument of Adherence prior to the
effectiveness of any such amendment, waiver, termination or modification, and
(b) does not prevent the Holder from becoming a party thereto (except in the
case that the Stockholders’ Agreement is wholly terminated without replacement)
upon delivery of the Instrument of Adherence, and (iii) other than with respect
to the amendment and restatement of the Stockholders’ Agreement contemplated by
the New Stockholders’ Agreement, the Company shall promptly, and in no event
more than five (5) business days after the date of such event, deliver to the
Holder true and complete copies of any amendment, waiver, termination or
modification of the Stockholders’ Agreement.

 

[Signature page follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Warrant to Purchase Stock to be
executed by their duly authorized representatives effective as of the Issue Date
written above.

 

 

“COMPANY”

 

 

 

RADIUS HEALTH, INC.

 

 

 

 

 

 

By:

/s/ Robert E. Ward

 

 

 

 

Name:

Robert E. Ward

 

 

(Print)

 

Title:

President and Chief Executive Officer

 

 

 

 

 

“HOLDER”

 

 

 

SOLAR CAPITAL LTD.

 

 

 

 

By:

/s/ Anthony J. Storino

 

 

 

 

Name:

Anthony J. Storino

 

 

(Print)

 

Title:

Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

APPENDIX 1

 

NOTICE OF EXERCISE

 

1.                                      The undersigned Holder hereby exercises
its right purchase                        shares of the Common/Series B-2
Convertible Preferred [circle one] Stock of Radius Health, Inc., a Delaware
corporatin  (the “Company”), in accordance with the attached Warrant To Purchase
Stock, and tenders payment of the aggregate Warrant Price for such shares as
follows:

 

o                                                                                   
check in the amount of $                 payable to order of the Company
enclosed herewith

 

o                                                                                   
Wire transfer of immediately available funds to the Company’s account

 

o                                                                                   
Cashless Exercise pursuant to Section 1.2 of the Warrant

 

o                                                                                   
Other [Describe]

 

2.                                      Please issue a certificate or
certificates representing the Shares in the name specified below:

 

 

 

 

 

Holder’s Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Address)

 

 

3.                                      By its execution below and for the
benefit of the Company, Holder hereby restates each of the representations and
warranties in Section 4 of the Warrant to Purchase Stock as of the date hereof.

 

 

HOLDER:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

(Date):

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Company Capitalization Table

 

[see attached]

 

--------------------------------------------------------------------------------


 

RADIUS HEALTH, INC

 

 

 

Post B

 

%

 

Post B

 

%

 

 

 

As Converted

 

Shares

 

Fully Diluted

 

Fully

 

Post B-2 Financing

 

Shares Out

 

Out

 

Shares

 

Diluted

 

Preferred Holders

 

 

 

 

 

 

 

 

 

MPM Bioventures III Funds

 

381,722

 

0.96

%

394,480

 

0.75

%

MPM Bioventures III-QP, L.P.

 

5,677,471

 

14.29

%

5,867,219

 

11.20

%

MPM Bioventures III GMBH & Co.

 

479,802

 

1.21

%

495,837

 

0.95

%

MPM Bioventures III Parallel Fund, L.P.

 

171,417

 

0.43

%

177,145

 

0.34

%

MPM Asset Management Investors 2003

 

109,883

 

0.28

%

113,553

 

0.22

%

MPM Bio IV NVS Strategic Fund

 

3,979,941

 

10.02

%

4,159,036

 

7.94

%

The Wellcome Trust

 

3,133,707

 

7.89

%

3,133,707

 

5.98

%

HealthCare Ventures VII

 

2,495,936

 

6.28

%

2,495,936

 

4.76

%

OBP IV Holdings

 

2,005,910

 

5.05

%

2,005,910

 

3.83

%

mRNA Fund II Holdings

 

20,095

 

0.05

%

20,095

 

0.04

%

BB Biotech Ventures II

 

2,519,809

 

6.34

%

2,631,745

 

5.02

%

Scottish Widows (Healthcare PE)

 

835,630

 

2.10

%

835,630

 

1.60

%

Raymond F. Schinazi

 

63,978

 

0.16

%

70,716

 

0.13

%

David E. Thompson Revocable Trust

 

22,612

 

0.06

%

22,612

 

0.04

%

H.Watt Gregory, III

 

15,286

 

0.04

%

15,286

 

0.03

%

The Richman Trust

 

8,179

 

0.02

%

8,354

 

0.02

%

Breining Family Trust

 

4,660

 

0.01

%

4,660

 

0.01

%

Dr. Dennis A. Carson

 

533

 

0.00

%

533

 

0.00

%

Jonnie K. Westbrook

 

363

 

0.00

%

363

 

0.00

%

Nordic Bioscience

 

5,025,540

 

12.65

%

5,025,540

 

9.59

%

Brookside

 

2,155,632

 

5.43

%

2,359,150

 

4.50

%

Biotech Growth N.V.

 

2,969,692

 

7.48

%

3,376,725

 

6.45

%

Ipsen

 

225,061

 

0.57

%

234,014

 

0.45

%

F2 Biosciences III

 

3,256,270

 

8.20

%

4,070,338

 

7.77

%

F2 Biosciences IV

 

2,279,380

 

5.74

%

2,849,225

 

5.44

%

F2 Biosciences V

 

1,107,130

 

2.79

%

1,383,913

 

2.64

%

GE Capital Equity Investments

 

—

 

0.00

%

67,067

 

0.13

%

Oxford Finance LLC

 

—

 

0.00

%

67,067

 

0.13

%

Leerink

 

—

 

0.00

%

26,805

 

0.05

%

 

Note: 20% of FD shares are held by common stockholders, not shown here.

 

--------------------------------------------------------------------------------


 

APPENDIX 2

 

Instrument of Adherence to
Fourth Amended and Restated
Stockholders’ Agreement
dated February 14, 2014

 

[                            , 20    ]

 

Reference is hereby made to that certain FOURTH AMENDED AND RESTATED
STOCKHOLDERS’ AGREEMENT, dated the 14th day of February, 2014, entered into by
and among Radius Health, Inc., a Delaware corporation (the “Corporation”), and
the Stockholder parties thereto, as amended from time to time (the “Agreement”).
Capitalized terms used herein without definition shall have the respective
meanings ascribed thereto in the Agreement.

 

The undersigned (the “New Stockholder Party”), in order to become the owner or
holder of up to                                      shares of Series B-2
Convertible Preferred Stock/Common Stock issuable upon exercise of that certain
Warrant to Purchase Stock, dated                      , 2014, held by the
undersigned as of the date hereof (the “Warrant”) and all other shares of the
Corporation’s capital stock hereinafter acquired, hereby agrees that, from and
after the date of exercise of the Warrant and the resulting issuance by the
Corporation of any shares of capital stock of the Corporation to the New
Stockholder Party, the undersigned has become a party to the Agreement in the
capacities of a Stockholder and a Holder, and is subject to all of the
obligations, restrictions and limitations set forth in, the Agreement that are
applicable to the Stockholder and Holder parties thereunder and shall be deemed
to have made all of the representations and warranties made by the Stockholder
and Holder parties thereunder.  This Instrument of Adherence shall take effect
and shall become a part of the Agreement on the latest date of execution by both
the New Stockholder Party and the Corporation.

 

Executed as of the date set forth above.

 

 

 

Print Name:

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

Accepted:

 

 

 

 

 

RADIUS HEALTH, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------